Cook, P. J.,
delivered the opinion of the court.
The assignments of error in this case are all based on a mistaken assumption of facts. The deceased was employed to remedy a defectively loaded car — not to unload the car. He knew the conditions and dangers incident to the employment. The negligent loading of the car, if such was the case, was the thing he was engaged in correcting. The negligent loading was not the cause of the injury, hut it was the cause of his employment. He was ordered to readjust the dangerous load and make it safe, and in the performance of this work he was injured. In other words, he undertook to repair the negligence of some other employee, and in doing so the logs rolled off and crushed him. If he had been engaged in the work of removing a negligently wrecked ear, and while so engaged the car had rolled over him, he could recover on the theory that the negligent operation of the train was the cause of the wreck, and that therefore the negligent operation of the train was the cause of his injury. Just so here.

Affirmed.